               Case 1:19-mc-00134 Document 1 Filed 03/20/19 Page 1 of 3




Kenneth R. Puhala
Theodore L. Hecht
Cynthia A. Murray
SCHNADER HARRISON SEGAL & LEWIS LLP
140 Broadway, Suite 3100
New York, NY 10005-1101
Phone: (212)973-8000
Fax: (212)972-8798
Attorneysfor Applicant, CA Investment (Brazil) S.A.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
         ------------------------------------------------------X

IN RE:

APPLICATION OF CA INVESTMENT(BRAZIL)S.A.                           Misc. Case No.
FOR AN ORDER TO TAKE DISCOVERY
FOR USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. ~ 1782.

                                                              .1

           EXPARTE APPLICATION OF CA INVESTMENT(BRAZIL)S.A.
                      FOR AN ORDER TO TAKE DISCOVERY
         FOR USE IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. & 1782

        Applicant CA Investment(Brazil) S.A.("Applicant") hereby applies for an order to take

discovery for use in foreign proceedings pursuant to 28 U.S.C. § 1782(the "Application"), based

upon the Declaration of Claudio Laert Cotrim Passos, dated March 20, 2019, the Declaration of

Kenneth R. Puhala, dated March 20, 2019, and Applicant's Memorandum of Law. The

Application should be granted because, as demonstrated in the Memorandum of Law and

Declarations submitted in support thereof,(1)the statutory requirements of 28 U.S.C. § 1782 are

satisfied, and (2)the discretionary factors identified by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc. 542 U.S. 241 (2004) weigh in I-avor of granting the

Application.



                                                                                    PHDATA 6391685_1
               Case 1:19-mc-00134 Document 1 Filed 03/20/19 Page 2 of 3




        In sum,the statutory requirements of 28 U.S.C. § 1782 are satisfied: (1)the discovery is

sought from entities that are headquartered in New York, New York, i.e., (a) White &Case LLP,

(b)BDO USA,LLP,(c)The Bank of New York Mellon Corporation,(d) Moody's Investors

 Service, Inc. and (e) Fitch Ratings, Inc.(collectively, the "Respondents");(2)the discovery

 sought is for use in pending court proceedings in Singapore and Brazil and a pending arbitration

 proceeding in Brazil; and (3) Applicant is an interested person, as it is a party in each of those

foreign proceedings. Moreover, the discretionary factors articulated in Intel weigh in favor of

 granting the Application: (1)the Respondents are not parties in the legal proceedings in

 Singapore or Brazil and, therefore, are beyond the jurisdiction ofthe foreign tribunals;(2)the

foreign tribunals will be receptive to the evidence obtained through 28 U.S.C. § 1782;(3)

 Applicant is seeking discovery from the Respondents in good faith for use in the foreign

 proceedings; and (4)the discovery requested is not unduly intrusive or burdensome; rather,

 through the proposed subpoenas, Applicant seeks discovery relevant to and for use in the foreign

 proceedings through narrowly-tailored document requests, i. e., a single document request

 directed to each Respondent.

        Applications under 28 U.S.C. § 1782 are "customarily received and appropriate action

 taken with respect thereto ex parte," In re Letters Rogatoryfrom Tokyo Dist., Tokyo, Japan, 539

 F.2d 1216, 1219(9th Cir. 1976), because "witnesses can .. ,raise[] objections and exercise[]

 their due process rights by motions to quash the subpoenas." Id.;see also In re

 Gemeinshcaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88(BSJ), 2006 U.S. Dist. LEXIS

 94161, at *10(S.D.N.Y. Dec. 29, 2006)(denying motion to quash subpoena issued ex parte

 under 28 U.S.C. § 1782); In re Letter ofRequestfrom Supreme Court ofHong Kong, 138 F.R.D.

 27, 32 n.6(S.D.N.Y. 1991)("Indeed, such ex pane applications are typically justified by the fact



                                                2
              Case 1:19-mc-00134 Document 1 Filed 03/20/19 Page 3 of 3




that the parties will be given adequate notice of any discovery taken pursuant to the request and

will then have the opportunity to move to quash the discovery or to participate in it.").

       Applicant, therefore, respectfully requests that this Court grant the Application and issue

an order in the form of the proposed order attached hereto as Exhibit 1, providing that:

       1.      Applicant is authorized, pursuant to 28 U.S.C. § 1782, to take discovery from the

Respondents relating to the issues identified in the Application, including:

              (a)      issuing the subpoenas for the production of documents in

                       substantially the form attached to this Application as Exhibits 2-6;

                       and

              (b)      issuing additional subpoenas for the production of documents

                       and/or depositions of Respondents as Applicant reasonably may

                       deem appropriate and as are consistent with the Federal Rules of

                       Civil Procedure; and

       2.      the order is without prejudice to the Respondents' rights to assert objections in

relation to the subpoenas.

Dated: March 20, 2019                     Respectfully submitted,
       New York, New York
                                          SCHNADER HARRISON SEGAL & LEWIS LLP


                                              Y~
                                                Kenneth R. Puhala
                                               Theodore L. Hecht
                                               Cynthia A. Murray
                                          140 Broadway, Suite 3100
                                          New York, NY 10005-1101
                                          Phone: (212)973-8000
                                          Fax: (212)972-8798
                                          ~uhala e,schnader.com

                                          Attorneysfor Applicant,
                                          CA Investment (Brazil)S.A.
                                                   K3
